                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

ALEJANDRO CABRERA, #88036-179                    §
                                                 §
VS.                                              §           CIVIL ACTION NO. 4:16cv228
                                                 §           CRIMINAL NO. 4:10CR00140-011
UNITED STATES OF AMERICA                         §

                                    ORDER OF DISMISSAL

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate

Judge, which contains proposed findings of fact and recommendations for the disposition of such

action, has been presented for consideration, and no objections thereto having been timely filed,

the court is of the opinion that the findings and conclusions of the Magistrate Judge are correct and

adopts same as the findings and conclusions of the court.

       It is therefore ORDERED that the Motion to Vacate, Set Aside or Correct Sentence by

a Person in Federal Custody (Dkt. #1) pursuant to 28 U.S.C. § 2255 is DENIED and the

case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions not

previously ruled on are DENIED.

              .    SIGNED this the 19th day of March, 2019.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE
